OPINION — AG **** TREASURER — BUILDING BONDS — RESERVE FUND **** REVENUES FROM TAXIES LEVIED BY 68 O.S. 1968 Supp., 302-1 [68-302-1], SHALL NOT BE DEPOSITED IN THE STATE OF OKLAHOMA BUILDING BOND OF 1968 RESERVE FUND BUT SHALL NOT BE DEPOSITED IN THE STATE OF OKLAHOMA BUILDING BOND OF 1968 SINKING FUND. NO NEW ADDITIONAL DEPOSITS SHOULD BE MADE IN THE STATE OF OKLAHOMA BUILDING BONDS OF 1968 RESERVE FUND. CITE: 62 O.S. 1969 Supp., 57.125 [62-57.125], 62 O.S. 1969 Supp., 57.127 [62-57.127] (TIM LEONARD)